Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/51 has been entered.
Allowable Subject Matter
Claims 4-6, 9-10, 12-21 are allowed. Applicant’s arguments, see Remarks, filed 05/10/21, with respect to 35 U.S.C. 112(d) have been fully considered and are persuasive.  The 35 U.S.C. 112(d) of claim 14 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 05/10/21, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The 35 U.S.C. 103 of claims has been withdrawn. Takeda et al (U. S. Patent Application: 2009/0011335) teaches providing positive active material, and teaches treating the positive active material (cathode active material) with acid solution to extract lithium, following by heating [0024] to improve properties [0025]. Takeda also teaches mixing lithium hydroxide and active material following by sintering [0089], however the sintering is done at 900C and not lower than 600C. The examiner did not find mixing an acid washed lithium containing oxide( extracted lithium from lithium containing oxide and having two phases different in lattice constant and two peaks in X-ray diffraction pattern) having a layered rock-salt crystalline phase with lithium compound and sinter it lower than 600C and above melting point of the lithium compound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712